DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2020 has been entered, wherein claims 1 and 9 were amended and claim 8 was canceled.  The provisional rejection under nonstatutory double patenting over copending Application No. 15/746,248 made in the previous Office action is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 8,332,896, “Lucas”), in view of Namurdri et al. (US 2016/0105056, “Namurdri”), and Wook et al. (JP 2015119616, “Wook”), all of record.  

Regarding Claim 1,  Lucas discloses the claimed power supply (100) comprising: input terminals for connection to an AC source; output terminals for connection to a load (56); an AC-to-DC stage (110); and a battery (52), wherein the AC-to-DC stage (110) and the battery (52) are connected in parallel (See Fig. 16) between the input terminals and the output terminals, the power supply (100) operates in either a first mode (Battery Mode, See Figure 11) or a second mode (120V Boost), the load draws current from only the battery when operating in the first mode (Battery Mode, See Figure 11), the load draws current from both the battery (52) and the AC-to-DC stage (110) when operating in the second mode (120V Boost), See Figure 11, and Col. 9, Lines 36-42.  Lucas further discloses wherein when operating in the second mode (120V Boost): the current drawn by the load (56) is greater than the output current during one or more first periods (discharging of the battery occurs during Boost Mode, See Col. 9, Lines 7-14); the current drawn by the load is less than the output current during one or more second periods (charging of the battery occurs during AC power mode, See Col. 14, Lines 45-47); the load draws current from the battery and the AC-to-DC stage (110) during the first periods (120V Boost Mode) such that the battery discharges; and the load and the battery each draw current from the AC-to-DC stage (110) during the second periods such that the battery charges. See Col. 14, Lines 45-47. 
However, Lucas does not expressly disclose:
wherein when operating in the second mode, the AC-to-DC stage draws an input current from the AC source and outputs an output current having a waveform that is periodic with a frequency twice that of the input current and a ripple of at least 50%, or 

However,  Lucas does explain that there are many different forms of providing step down controllers that are known in the art and that the configuration disclosed by Lucas should not be considered unduly limiting.  See Lucas, Col. 16, Lines 10-15.
Namurdri is also concerned with a battery charging power supply, Namurdri teaching a second operating mode in which the AC-to-DC stage draws an input current from the AC source and outputs an output current having a waveform that is periodic with a frequency twice that of the input current and a ripple of at least 50%, providing, inter alia, improved batter cycle life, and charging efficiency.  See Namurdri, Paragraph 0019, 0067, 0046, 0242 and Figure 6.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power supply disclosed by Lucas, wherein when operating in the second mode, the AC-to-DC stage draws an input current from the AC source and outputs an output current having a waveform that is periodic with a frequency twice that of the input current and a ripple of at least 50%, as taught by Namurdri, for the purpose of supplying the desired DC charging current to the battery, and for the purpose of providing improved batter cycle life, and charging efficiency, as described above.   
Regarding the PFC circuit, Wook is also concerned with a battery charging system, and teaches providing a PFC circuit 220 that regulates the input current drawn from the AC source 210 (Paragraphs 0035-0036) and outputs DC current to the DC/DC converter 230 prior to being provided to battery 240 (Para 0037), but the PFC circuit does not regulate the output voltage of the AC-to- DC stage.  The output voltage of the PFC circuit 220 is determined by a control unit 250 that is in a feedback loop from the battery, the control unit 250 receiving battery charging voltage Vout and charging current Iout to calculate a power conversion efficiency which is output to the PFC circuit as VDC, which regulates the voltage output of the PFC circuit 220. See 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the power supply of Lucas, as modified, by incorporating in the AC-to-DC stage a PFC circuit that regulates the input current drawn from the AC source but does not regulate the output voltage of the AC-to- DC stage, as taught by Wook, for the purpose of improving the power conversion efficiency. See Wook, Abstract, Paragraph 0001.

Regarding Claim 2, Lucas, as modified, further discloses wherein there is at least one first period and at least one second period over each cycle of the output current.  See Namurdri, Paragraph 0019 and Figure 6.

Regarding Claim 3, Lucas, as modified, further discloses wherein the AC-to-DC stage adjusts the input current in response to changes in one va-51060035 USC 371 App. of PCT/GB2016/051980Docket No.: 42466-21435.00voltage of the battery.  See Lucas, Col. 13, Lines 3-10.

Regarding Claim 4, Lucas, as modified, further discloses wherein the AC-to-DC stage adjusts the input current in response to changes in the voltage of the battery such that the average value of the output current is constant.  See Lucas, Col. 13, Lines 36-52.

Regarding Claim 6, Lucas, as modified, further discloses wherein when the voltage of the battery drops below a lower threshold, the AC-to-DC stage adjusts the input current such that, over each cycle of the output current, the charge drawn from the battery during the first periods is less than the charge drawn by the battery during the second periods.  Lucas discloses that when the controller determines that the battery needs to be charged, the power See Lucas, Col. 13, Lines 3-10.

Regarding Claim 7, Lucas, as modified, further discloses wherein the load (56) has a low-power mode (120V Chord) and a high-power mode (120V Boost), the power demand of the load (56) is lower in low-power mode (120V Chord), and the AC-to-DC stage (110) adjusts the input current such that the output current is lower when the load (56) is in low-power mode (120V Chord). See Lucas, Col. 6, Lines 64-67, and Col. 7, Lines 1-4.

Regarding Claim 9, Lucas, as modified, further discloses wherein the PFC circuit employs a current reference (Wook Paragraph 0009) for regulating the input current drawn from the AC source, and the PFC circuit adjusts the current reference in response to changes in the 4 va-51060035 USC 371 App. of PCT/GB2016/051980Docket No.: 42466-21435.00voltage of the battery or the current drawn from or by the battery. See Wook Paragraphs 0009, 0036-0041, as described above.  

Regarding Claim 10, Lucas, as modified, further discloses wherein the AC-to-DC stage comprises a step-down DC-to-DC converter (Wook, 230).  Lucas, as modified does not disclose the DC-to-DC converter having a voltage conversion ratio greater than a peak value of the input voltage of the AC source divided by a minimum voltage of the battery. However, Lucas, as modified, does disclose the peak value of the DC output Voltage being set at a fixed value, and the lower limit value set to be larger than the peak value of the input voltage. See Wook Paragraph 0040. Also Namurdri discloses the conversion ratio of the converter as a result effective variable. See Namurdri, Paragraph 0062.  It would have been obvious to one having ordinary skill in the art to provide the voltage conversion ratio as recited, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the 

Regarding Claim 13, Lucas, as modified, further discloses wherein an electrical system comprising a load (Lucas, 56) connected to the output terminals of a power supply (Lucas, 100) of claim l. See Lucas, Figure 16.

Regarding Claim 15, Lucas, as modified, further discloses wherein the load (Lucas, 56) comprises an electric motor (Lucas, 56, 2:10-28).

Regarding Claim 16, Lucas, as modified, further discloses a vacuum cleaner comprising a vacuum motor connected to the output terminals of a power supply of claim 1. See Lucas, at least 2:10-28.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas, in view of Namurdri and Wook, as applied to Claim 1 above, in further view of in view of Engel et al. (US 5,734,237, “Engle”), of record.  

Regarding Claim 5, Lucas, as modified, discloses the claimed power supply, as applied above, with respect to Claim 1.  Lucas, as modified, does not explicitly disclose wherein when the voltage of the battery rises above an upper threshold, the AC-to-DC stage adjusts the input current such that, over each cycle of the output current, the charge drawn from the battery during the first periods is greater than the charge drawn by the battery during the second periods.  Lucas discloses a boost mode wherein the additional power comes from either the AC See Lucas, Figure 11).  Engel teaches that it is known to use a battery once the voltage of the battery exceeds a threshold. See Engel, Col. 3, Lines 25-29.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power supply of Lucas, as modified, wherein the AC-to-DC stage adjusts the power drawn from the AC source in response to changes in the voltage of the battery, as taught by Engel, for the purpose of discontinuing the charging of the battery when the battery is sufficiently charged. See Engel, Col. 3, Lines 25-29.


Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas, in view of Namurdri and Wook, as applied to Claim 1 above, in further view of Brinlee (US 2014/0009978, “Brinlee”), of record.  

Regarding Claim 11, Lucas, as modified, discloses the claimed power supply, as applied above, with respect to Claim 1, but does not disclose wherein the AC-to-DC stage comprises a step-down DC-to-DC converter having one or more primary-side switches that are switched at a constant frequency.
Brinlee teaches an apparatus wherein the AC-to-DC stage comprises a step-down DC-to-DC converter (Paragraph 0026) having one or more primary-side switches that are switched at a constant frequency (Paragraph 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power supply of Lucas, as modified, wherein the AC-to-DC stage comprises a step-down DC-to-DC converter having one or more primary-side switches that are switched at a constant frequency, as taught by Brinlee, in order to improve the operation and efficiency of the power converter.  See Brinlee, Paragraph 0003.

Regarding Claim 12, Lucas, as modified, further discloses wherein the DC-to-DC converter has one or more secondary-side switches that are switched at the same constant frequency. The output diodes connected to T1 would operate at a constant frequency.  See Brinlee, Figure 3.

Regarding Claim 14, Lucas, as modified, discloses the claimed electrical system, as applied above, with respect to Claim 13.  Lucas, as modified, discloses a motivation to reduce the output ripple (Brinlee, Paragraph 33), but does not disclose wherein over each cycle of the output current, the current drawn by the load has a ripple less than 10%.  However, it would have been obvious to one having ordinary skill in the art to provide the ripple percentage as recited, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please note that the instant application does not disclose any criticality of the claimed ripple range limitation.


Response to Arguments
Applicant’s arguments filed August 2, 2020 have been fully considered and are found not persuasive.  Regarding amended claim 1 (incorporating the features of previous claim 8), Applicant alleges that Wook, as incorporated in the above rejections, does not teach the limitation: “a PFC circuit that […] does not regulate the output voltage of the AC-to- DC stage,” Remarks, pages 5-6.  Examiner respectfully disagrees.  Applicant cites Wook [0016]  in arguing:
Wook explicitly teaches regulating the output voltage of its AC-to-DC stage, stating that "[t]he battery charging method according to the embodiment of the present invention includes a first input preset using an AC input voltage and input current from a power source, and a battery charging voltage and battery charging current corresponding to the input voltage and input current. And calculating an output voltage of the PFC converter unit that converts the AC input voltage into a DC output voltage according to the calculated power conversion efficiency in the first cycle." Wook at [0016]. Wook's disclosure of converting the AC input voltage into a 

Examiner respectfully indicates the regulation of an output voltage of the PFC circuit of Wook is regulated by the control unit 250, not the PFC circuit 220, as required by the claim (see above description, [0036-0041], Fig 2). To accomplish this, a battery charging voltage Vout (Fig 2) is reflected back to the control unit 250, which calculates a power conversion efficiency, which is then output to the PFC circuit as VDC, which regulates the voltage output of the PFC circuit 220 (see [0041]: “the control unit 250 sets the output voltage V DC of the PFC converter unit 220”).  That is, the PFC circuit of Wook is not configured so as to regulate the output voltage of the AC-to-DC stage, consistent with the claim limitation.      

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BRIAN D KELLER/Primary Examiner, Art Unit 3723